       Case 1:21-cv-00390-LJL-BCM Document 9 Filed 02/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           2/9/21
STEVEN M. WASHBURN,
             Plaintiff,                             21-CV-390 (LJL) (BCM)
         -against-
                                                    ORDER
COMMISSIONER OF SOCIAL SECURITY,
             Defendant.

BARBARA MOSES, United States Magistrate Judge.

       The above-referenced action has been referred to Magistrate Judge Moses. All pretrial

motions and applications must be made to Judge Moses and in compliance with this Court's

Individual    Practices   in   Civil   Cases,    available    on    the   Court's    website    at

https://nysd.uscourts.gov/hon-barbara-moses.

       Pursuant to the Standing Order in No. 16-MC-00171 dated April 20, 2016 (Standing

Order), defendant shall file the electronic certified transcript of the administrative proceedings

(e-CAR), which shall constitute the defendant's answer, or move against the complaint, no later

than 90 days after defendant is served with process in this action. A courtesy paper copy

marked as such must be delivered to chambers by mail, overnight courier, or hand

delivery. This requirement remains in effect notwithstanding the ongoing COVID-19

pandemic.

       If defendant wishes to file a motion for judgment on the pleadings, he shall do so no later

than 60 days after the date on which he files the e-CAR. The motion for judgment on the

pleadings must contain a full recitation of the relevant facts and a full description of the

underlying administrative proceedings. Plaintiff shall, no later than 60 days after defendant's

submission of the motion for judgment on the pleadings, file and serve his response, which must

state any additional or contrary facts deemed necessary to resolve the case. Defendant shall file
        Case 1:21-cv-00390-LJL-BCM Document 9 Filed 02/09/21 Page 2 of 2




any reply no later than 21 days after service of plaintiff's response.

       The parties are reminded that, under the Standing Order, memoranda filed in support of

or in opposition to any dispositive motion shall not exceed 25 pages, and reply memoranda shall

not exceed 10 pages. Memoranda exceeding 10 pages must include a table of contents and a

table of authorities, neither of which shall count against the page limit. Any party seeking to

exceed these page limitations must apply to Judge Moses for leave to do so, with copies to all

counsel, no fewer than seven days before the date upon which the memorandum must be filed.

       The Clerk of the Court is respectfully directed to mail a copy of this order to the plaintiff.

Dated: New York, New York
       February 9, 2021

                                               SO ORDERED.



                                               ________________________________
                                               BARBARA MOSES
                                               United States Magistrate Judge




                                                  2
